In an action to recover damages for personal injuries, the appeal is by the International Terminal Operating Co., Inc., defendant and third-party plaintiff, and by the Empire Mutual Insurance Company, third-party defendant, from an order which granted respondent’s motion for summary judgment against appellant International, directed an assessment of damages and the entry of judgment against said appellant, and directed that the third-party action between the two appellants be determined at the same time. Order reversed, with one bill of $10 costs and disbursements to both appellants, and motion denied. The record presents triable issues of fact which may not be resolved upon a motion for summary judgment. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.